Title: From Thomas Jefferson to Bernard Peyton, 10 February 1823
From: Jefferson, Thomas
To: Peyton, Bernard

Th: Jefferson to Colo PeytonMonto
Feb. 10. 23.I rejoiced to learn that Jefferson had filled up my deficit with you. T. E. R. failed me mortifyingly be so good as to place the inclosed note of Th: J. R. for 400.D to my credit. it will quickly be drawn for. in the mean time be so good as to send me about 100.℔  Java or Bourbon coffee, the latter preferably if to be had, as also a quarter cask of Sicily Madeira, the best your place affords and in a double cask and by a trusty boat for security. remember that the unsold balance of the prints are to be sent to mr Brockenbrough, affectte salutns